77 F.3d 469
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Crayton E. McELVEEN, Jr., Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA;  The Supreme Court of Virginia;General Assembly of Virginia;  Governor of Virginia;Attorney General of the Commonwealth of Virginia;  TheCouncil on Human Rights;  Board of Education, Director;Department of Corrections, Director;  Augusta CorrectionalCenter, Warden;  John/Jane Doe, Unknown Persons, Defendants-Appellees.
No. 95-7936.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 28, 1996.

Crayton E. McElveen, Jr., Appellant Pro Se.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Crayton E. McElveen, Jr., filed a 42 U.S.C. § 1983 (1988) complaint with the district court, which the district court dismissed under 28 U.S.C. § 1915(d) (1988).   McElveen appealed, and this court affirmed the dismissal.   McElveen v. Virginia, No. 95-7075 (4th Cir.  Oct. 25, 1995) (unpublished).


2
McElveen has now filed another, untimely notice of appeal from the district court decision in this case.   As we have already upheld this decision, we dismiss the appeal.   We dispense with oral argument because the factual and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED